Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         March 7, 2017
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 48656-3-II

                                Respondent,

        v.

 KINGSA NIGEL MCKNIGHT,                                        UNPUBLISHED OPINION

                                Appellant.

       WORSWICK, J. — Kingsa McKnight appeals from his guilty plea convictions of second

degree murder and first degree assault. McKnight contends that the trial court erred by accepting

his guilty pleas because it failed to adequately determine whether he understood the nature of the

first degree assault charge against him. McKnight also requests that we exercise our discretion

to waive appellate costs in this matter should the State prevail and request such costs. We affirm

McKnight’s convictions. Because McKnight’s current or likely future ability to pay appellate

costs may be addressed by a commissioner of this court under recently amended RAP 14.2, we

decline to exercise our discretion to waive appellate costs in this matter.

                                              FACTS

       On June 25, 2014, the State charged McKnight with homicide by abuse and second

degree murder for conduct resulting in the death of his three-year-old son. McKnight later

agreed to plead guilty to an amended information charging him with second degree murder and

first degree assault. McKnight’s signed plea agreement stated that he had been informed and

fully understood the elements of second degree murder and first degree assault as set forth in the
No. 48656-3-II


State’s second amended information. McKnight’s plea agreement also stated that the two

charges against him were not the same criminal conduct and both were serious offenses

mandating consecutive sentences. In the plea agreement, McKnight provided the following

handwritten statement:

         Between January 1st, 2014 and June 20, 2014 with the intent to inflict great bodily
         harm, I did assault T.G., my son, and he suffered an occipital skull fracture and
         brain injury and on June 21, 2014 I did cause the death of T.G. while attempting to
         commit assault 1° (inflicting great bodily harm w/ requisite intent) all events
         occurring in Pierce Co., WA.

Clerk’s Papers (CP) at 31.

         At the December 7, 2015 plea hearing, the trial court engaged in a colloquy with

McKnight regarding his decision to plead guilty before accepting the pleas as knowingly,

intelligently, and voluntarily made. At sentencing, the trial court denied McKnight’s pro se

motion to withdraw his guilty pleas, concluding that McKnight had failed to demonstrate that

withdrawal of his pleas was necessary to correct a manifest injustice. McKnight appeals from

his guilty plea convictions.1

                                            ANALYSIS

                                           I. GUILTY PLEA

         McKnight contends that the trial court erred in accepting his guilty pleas because it did

not adequately determine whether he understood the nature of the first degree assault charge

against him. Specifically, McKnight argues that the record does not establish his understanding




1
    McKnight does not appear to appeal from the trial court’s denial of his withdrawal motion.




                                                  2
No. 48656-3-II


that, to convict him of first degree assault, the State was required to prove that the force he had

used against T.G. was likely to produce great bodily harm or death.2 We disagree.

       Before accepting a defendant’s guilty plea, CrR 4.2(d) requires a trial court to

“determin[e] that it is made voluntarily, competently and with an understanding of the nature of

the charge and the consequences of the plea.” This rule reflects the due process requirement that

a defendant’s guilty plea be knowing, intelligent, and voluntary. State v. Codiga, 162 Wash. 2d
912, 922, 175 P.2d 1082 (2008). And a defendant must be aware of the nature of the offense in

order for his or her plea to be knowing, voluntary, and intelligent. State v. Holsworth, 93 Wash. 2d
148, 153, 607 P.3d 845 (1980) (citing Boykin v. Alabama, 395 U.S. 238, 243-44, 89 S. Ct. 1709,

23 L. Ed. 2d 274 (1969)). “To be made sufficiently aware of the nature of the offense, the

defendant must be advised of the essential elements of the offense.” Holsworth, 93 Wash. 2d at

153. An information detailing the acts and state of mind necessary to constitute the charged

crime adequately informs the defendant of the nature of the offense. In re Pers. Restraint of

Montoya, 109 Wash. 2d 270, 278-79, 744 P.2d 340 (1987).

       When a defendant completes a written plea statement and admits to reading,

understanding, and signing it, a strong presumption arises that the plea was voluntary. State v.

Smith, 134 Wash. 2d 849, 852, 953 P.2d 810 (1998). An information notifying the defendant of the

nature of an offense likewise creates a “presumption that the plea was knowing, voluntary and

intelligent.” In re Pers. Restraint of Hews, 108 Wash. 2d 579, 596, 741 P.2d 983 (1987). And




2
 McKnight does not argue that the trial court lacked an adequate factual basis to accept his
guilty plea to first degree assault.


                                                  3
No. 48656-3-II


where a trial court has inquired into the voluntariness of a plea on the record, the presumption of

voluntariness is nearly irrefutable. State v. Perez, 33 Wash. App. 258, 262, 654 P.2d 708 (1982).

        Here, the State’s second amended information charged McKnight with first degree

assault, alleging:

                That KINGSA NIGEL MCKNIGHT, in the State of Washington, during the
        period between the 1st day of January, 2014 and the 20th day of June, 2014, did
        unlawfully and feloniously, with intent to inflict great bodily harm, intentionally
        assault T.G. (DOB 12/30/10) with a firearm or deadly weapon or by any force or
        means likely to produce great bodily harm or death, contrary to RCW
        9A.36.011(1)(a), and against the peace and dignity of the State of Washington.

CP at 21 (emphasis added). It is clear from the emphasized language above that the State’s

second amended information adequately informed McKnight that, to convict him of first degree

assault, the State would have to prove that the force he used against T.G. was “likely to produce

great bodily harm or death.” CP at 21; RCW 9A.36.011. And McKnight confirmed in his

written plea statement that he had received and reviewed with his defense counsel the State’s

second amended information. At his plea hearing, McKnight similarly confirmed with the trial

court that he had received the State’s second amended information and had reviewed it with

defense counsel. This was sufficient to demonstrate that McKnight understood the nature of the

first degree assault offense to which he was pleading guilty.

        Because McKnight confirmed that he had read and discussed with defense counsel the

State’s second amended information, and because the State’s second amended information set

forth the essential elements of first degree assault, he was adequately informed of the nature of

the first degree assault charge to which he was pleading guilty. Accordingly, the trial court did

not err by accepting his guilty plea as voluntarily given.




                                                  4
No. 48656-3-II


                                       II. APPELLATE COSTS

        Next, citing to State v. Sinclair, 192 Wash. App. 380, 367 P.3d 612, review denied, 185
Wash. 2d 1034 (2016), McKnight requests that we waive appellate costs due to his inability to pay.

On January 31, 2017, RAP 14.2 was amended to provide that appellate costs will not be awarded

if a commissioner of this court determines that the party against whom costs are sought does not

have the current or likely future ability to pay such costs. Because McKnight’s ability to pay

costs on appeal may be addressed by a commissioner of this court, we decline to exercise our

discretion to waive appellate costs in this decision terminating review. RAP 14.2; RCW

10.73.160(1).

        We affirm McKnight’s convictions and decline to exercise our discretion to waive

appellate costs in this decision terminating review.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Maxa, A.C.J.




 Sutton, J.




                                                  5